Case: 15-14575   Date Filed: 01/19/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14575
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:14-cr-00111-JES-CM-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

HECTOR MAXIMO CARRION,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (January 19, 2017)

Before HULL, WILSON and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-14575    Date Filed: 01/19/2017   Page: 2 of 2


      Lee Hollander, appointed counsel for Hector Maximo Carrion in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Carrion’s conviction and sentence are AFFIRMED.




                                         2